ON PETITION FOR REHEARING
PER CURIAM.
As this court stated in Tuz v. Edward M. Chadbourne, Inc., Fla.App. (1st), 290 So.2d 547:
“Estoppel by judgment precludes the parties from litigating in a second suit issues which were actually adjudicated in a previous suit, even though the causes of action were different.”
But for Hoffman v. Jones, Fla., 280 So.2d 431, the above would be the situation in the-case sub judice. Now, however, comparative negligence is an issue in this case (see Seaboard Coast Line Railroad Company v. Arnett, Fla.App. (1st), 303 So.2d 653, opinion filed November 5, 1974, and Fitzsimmons v. City of Pensacola, Fla.App. (1st), 297 So.2d 107). In the administratrix action (Wilson v. St. Louis and S. F. R. Co., Fla.App. (1st), 280 So.2d 722) the issue was contributory negligence. Rehearing Denied.
BOYER and McCORD, JJ., concur.
RAWLS, C. J., dissents.